Citation Nr: 1754755	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a rating reduction for left shoulder internal derangement from 20 percent to 10 percent, effective in May 2011, was proper, to include entitlement to an increased rating.

2.  Entitlement to a disability rating in excess of 10 percent disabling for cervical strain with musculoskeletal headaches, residuals whiplash injury (cervical strain).

3.  Entitlement to an effective date earlier than July 18, 2014, for a 40 percent disability rating for lumbar spine degenerative disc disease (DDD) with Intervertebral Disc Syndrome (IVDS)

4.  Entitlement to an effective date earlier than July 18, 2014, for a 40 percent evaluation of left lower extremity (LLE) sciatic radiculopathy, associated with lumbar spine DDD with IVDS.

5.  Entitlement to an effective date earlier than July 18, 2014, for service connection for LLE femoral radiculopathy, associated with lumbar spine DDD with IVDS.

6.  Entitlement to an effective date earlier than July 18, 2014, for service connection for right lower extremity (RLE) sciatic radiculopathy, associated with lumbar spine DDD with IVDS.

7.  Entitlement to an effective date earlier than July 18, 2014, for service connection for RLE femoral radiculopathy, associated with lumbar spine DDD with IVDS.

8.  Whether a rating reduction for left upper extremity radiculopathy from 30 percent to 10 percent, effective in May 2011, was proper, to include entitlement to an increased rating.


REPRESENTATION

Veteran represented by:	John-Paul Gustad, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1994 to November 1997, January 1998 to December 1998, and from December 1998 to October 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2010, February 2011, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

The Board observes that entitlement to a total disability rating based on individual unemployability (TDIU) was denied by the RO in a May 2015 rating decision.  The Veteran was subsequently awarded a 100 percent disability rating, effective July 18, 2014.  He appealed, asserting that he was entitled to a TDIU for the timeframe prior to July 18, 2014.  This appeal was denied in an August 2017 Statement of the Case.  A substantive appeal has since been received, and a hearing requested.  As such, this issue will not be addressed in this decision.   

In a July 2006 rating decision, the Veteran's lumbar disability was increased to 40 percent disabling, effective February 8, 2005.  The Veteran's subsequent rating decision codesheets reflected an evaluation of 20 percent disabling from October 24, 2001, and a 40 percent rating from February 8, 2005, until an April 2010 rating decision.  In that decision, the RO appears to have mistakenly treated the Veteran's lumbar disability as then-currently rated at 20 percent disabling, and continued that rating in the decision.  Subsequent rating decision codesheets reflected only a 20 percent rating from October 24, 2001, and thus, it seems that the RO erred in recording the rating history in each codesheet since the April 2010 rating decision.  A timely appeal was not made of the April 2010 decision, and as such, it is final.  The Veteran sought an increase on July 18, 2014, and was assigned a 40 percent rating in a May 2015 decision, effective from the date of claim.  The effective date of the 40 percent increase (July 18, 2014) was timely appealed, is properly before the Board, and discussed herein.  

The issue of whether the rating reduction for cervical spine radiculopathy, left upper extremity, from 30 percent to 10 percent was proper, to include entitlement to an increased rating, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 2011 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected left shoulder disability from 20 percent to 10 percent, effective May 1, 2011, based on a July 2009 VA examination which indicated normal range of motion, no subluxation or dislocation, and a diagnosis of status post left shoulder surgery with residuals of tenderness and scars.  

2.  Prior to the February 2011 rating reduction, the Veteran's left shoulder did not exhibit compensable limitation of motion, but was painful on motion.

3.  At the time of the February 2011 reduction, the Veteran's left shoulder did not demonstrate sustained material improvement under the ordinary conditions of life.  

4.  The Veteran has suffered numerous post-service injuries to his left shoulder and cervical spine, including multiple major motor vehicle accidents and a workplace injury.  

5.  The preponderance of the evidence indicates that the Veteran's worsened left shoulder range of motion and additional symptoms are due to post-service injuries.  

6.  The preponderance of the evidence indicates that the Veteran's worsened cervical spine range of motion and additional symptoms are due to post-service injuries.  

7.  The Veteran submitted a claim for an increased rating for his lumbar spine DDD with IVDS and residuals on July 18, 2014.

8.  An increase in lumbar spine disability was not ascertainable in a report of examination or hospitalization between July 18, 2013, and July 18, 2014, and no evidence of an incapacitating episode at least 4 weeks in duration is of record.  

9.  LLE sciatic radiculopathy manifesting moderately severe incomplete paralysis with diminished sensation and some muscular atrophy was first ascertainable in a May 2015 VA examination report.

10.  After the Veteran's July 2014 claim for increase for his low back disability, LLE femoral radiculopathy was first documented in May 2015.  

11.  At the time of the Veteran's July 2014 claim for increase for his low back disability, May 16, 2014 records documented the presence of RLE radiculopathy.  


CONCLUSIONS OF LAW

1.  The rating reduction for a left shoulder disability, from 20 percent to 10 percent, was not proper and the 20 percent rating is restored from May 1, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5201 (2017).

2.  The criteria for a rating in excess of 20 percent disabling for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5201.

3.  The criteria for a rating in excess of 10 percent disabling for a cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5237 (2017).

4.  The criteria for an effective date earlier than July 18, 2014, for a 40 percent rating for lumbar spine DDD with IVDS have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

5.  The criteria for an effective date earlier than July 18, 2014, for a 40 percent rating for LLE sciatic radiculopathy have not been met.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.310, 3.400.

6.  The criteria for an effective date earlier than July 18, 2014, for the grant of service connection for LLE femoral radiculopathy have not been met.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.310, 3.400.

7.  The criteria for a May 16, 2014 effective date for the grant of service connection for RLE sciatic radiculopathy have been met.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.310, 3.400.

8.  The criteria for an effective date of May 16, 2014, for the grant of service connection for RLE femoral radiculopathy have been met.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.310, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2015 the Veteran requested the curriculum vitae of the June 2015 Veterans Health Administration (VHA) examiner or other documents reflecting the education, job title, specialty, or training in neurology for cervical conditions or orthopedics of the shoulder.  To date, such information has not been provided to the Veteran.  

VHA and, indeed, all VA examiners are presumed to be competent - and their medical opinions, in turn, are assumed to be adequate - absent specific evidence to the contrary.  See Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (quoting Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir.2013) ("It is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case.'").  See also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) ("[A]ny challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that, under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations and opinions absent specific evidence to the contrary). 

Here, the Veteran has not set forth any specific reason why the VHA clinician is not qualified to give a competent opinion.  On the face of the June 2015 opinion, there is nothing to indicate that the examiner is not qualified to perform the necessary review and give an adequate opinion, as there was in Nohr, which required remand for clarification.  The examiner did not profess an inability to conduct the evidence review or to provide an adequate opinion.  She is designated as a Compensation and Pension physician, and as such has the requisite medical knowledge to conduct VA examinations.  Additionally, the examiner's opinion was based upon consideration of the Veteran's pertinent medical history, his lay assertions, and current complaints, and provided detail sufficient to allow the Board to make a fully informed determination.  The rationale provided was supported by accepted medical knowledge, as well.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  As such, the Board finds that the opinion is of high probative value.

The Veteran's request for a curriculum vitae, standing alone, is insufficient to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182 (2003) (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity); see also Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Thus, the failure to respond to the request for the curriculum vitae of the June 2015 VHA clinician need not delay a decision. 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Disability Ratings

The disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  This assists in determining, among other things, entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In making all determinations, the Board must fully consider the Veteran's assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When rating disabilities of the joints, the degree of actual functional impairment must be considered. Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact on the involved joint, particularly with repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

II.  Left Shoulder Derangement

A.  Rating Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155 and Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91; VAOPGCPREC 29-97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the RO proposed reducing the rating for the Veteran's left shoulder disability from 20 percent disabling to 10 percent disabling in an April 2010 rating decision, with notice also sent in April 2010.  The Veteran requested a hearing, which was subsequently conducted in August 2010.  After a review of the VA and private treatment records, VA examination results, and lay statements from the Veteran and his wife, the reduction was finalized in a rating decision issued in February 2011, with an effective date of May 1, 2011.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which set forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  Here, the Veteran was initially granted service connection at 20 percent disabling, effective October 24, 2001.  Therefore, 38 C.F.R. § 3.344(a) and (b) are applicable. 

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the Board finds that the reduction of the Veteran's disability rating from 20 percent to 10 percent for his service-connected left shoulder disability was not proper.  

The evidence before the RO at the time of the reduction included a VA examination from July 2009, VA and private treatment records, the August 2010 hearing testimony, a statement from the Veteran's wife, and letters from clinicians.  

Service connection was originally awarded for left shoulder derangement under Diagnostic Code (DC) 5203 for recurrent pain, instability, and popping in the left shoulder following a Bankart repair done in-service.  In the April 2010 rating decision proposing the reduction, the left shoulder disability was changed to a rating under DC 5201 based on the results of the July 2009 VA examination.  Ratings of disabilities of the shoulders and arms distinguish between the major (dominant) extremity and minor (non-dominant) extremity.  The Veteran is right hand dominant.

Under DC 5201 limitation of motion of the minor extremity to the shoulder level is awarded a 20 percent rating; midway between side and shoulder level is awarded a 20 percent rating; and to 25 degrees from the side is awarded a 30 percent rating.  38 C.F.R. § 4.71a, DC 5201.

Impairment of the clavicle or scapula is rated under DC 5203.  Malunion of clavicle or scapula of the minor extremity is awarded a 10 percent rating; nonunion without loose movement is awarded a 10 percent rating; nonunion with loose movement is awarded a 20 percent rating; and dislocation is awarded a 20 percent rating.  38 C.F.R. § 4.71a, DC 5203 (2017).

Normal range of motion in the shoulder is from 0 to 180 degrees of flexion, 0 to 180 degrees of abduction, and 0 to 90 degrees of external and internal rotation.  Flexion or abduction limited to 90 degrees equates to shoulder level.  38 C.F.R. § 4.71, Plate I (2017).

At the July 2009 VA examination, the Veteran reported burning, aching, sharp, and cramping pain at a level of 7 out of 10, elicited by physical activity, stress, and rain and relieved by rest and Tylenol.  The examiner observed no signs of edema, effusion, weakness, redness, heat, subluxation, or guarding of movement.  The Veteran's symptoms were reported to be treated with physical therapy.  Range of motion was flexion to 120 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  Two non-painful, linear, and superficial scars measuring 1.5 cm by 0.75 cm and 1 cm by 0.5 cm, respectively, were observed with no evidence of skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  It was not disfiguring and did not limit motion or function.  X-ray findings were within normal limits.  The diagnosis was changed to status post left shoulder surgery with residuals of tenderness and scars.

During the August 2010 hearing, the Veteran described ongoing pain in his shoulder (rating the pain a 10 out of 10) and trouble with movement and swelling of the arm to the hand.  He stated that the main treatment he received is multiple cortisone shots.

The Veteran's wife submitted a letter in August 2010 which attested to seeing the Veteran's lack of movement and mobility in his shoulder and "excruciating pain." 

VA treatment records noted ongoing pain and numbness, tingling, and burning from the left shoulder down the arm and into the left ring and little finger.  A November 2010 treatment record noted that the Veteran's left shoulder pain had been exacerbating over the previous two months and steroid injections were done to treat his pain.  Private treatment records confirmed left shoulder pain with exercise.

Accordingly, the medical evidence of record from the relevant timeframe thus supports the continued rating of the Veteran's left shoulder disability that had been in effect prior to the reduction.  

Although the testing results from the July 2009 VA examination did not display a limitation of range of motion, it is apparent from the VA and private medical evidence and lay testimony that the Veteran's left shoulder had not improved to such a degree that it demonstrated sustained material improvement under the ordinary conditions of life.  Additionally, although the examination results did not report any compensable loss of function of the left shoulder, such as loss of motion, he had demonstrated pain.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this instance, the minimal available rating for his shoulder disabilities under Diagnostic Code 5201 is 20 percent.  

The demonstrated functional impairment, including pain on use, did not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm 25 degrees, the criterion for the next higher rating for limitation of flexion or abduction for the minor extremity under DC 5201.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board recognizes pain was present when the Veteran moved his shoulder, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only the extent to which pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his left shoulder pain.  38 C.F.R. § 4.59; Mitchell v. Shinseki, supra.  The Board thus finds that a rating of 30 percent for the left shoulder is not warranted under Diagnostic Code 5201.

Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the February 2011 reduction was not proper.  Consequently, the Board finds that the 20 percent rating for a left shoulder disability must be restored beginning May 1, 2011.

B.  Increased Rating

Post-service, the Veteran experienced several motor vehicle accidents and an on-the-job incident which caused injury to his left shoulder.  The Veteran self-reported in April 2014 that he reinjured his shoulder seven times since service.  VA treatment records indicate he has additional diagnoses of acromioclavicular (AC) joint arthrosis, subacromial bursitis, and that he underwent a rotator cuff repair.

Two VA medical opinions were obtained that revealed the Veteran's present symptoms are related to post service injuries and therefore not a proper subject for VA compensation.     

The Veteran underwent an October 2014 VA examination where left shoulder internal derangement status post recurrent dislocation and Bankhart repair and AC joint arthritis were diagnosed.  Range of motion included flexion to 15 degrees with painful motion at zero degrees and abduction to 15 degrees with painful motion at zero degrees.  Less movement than normal, weakened movement, pain on movement, atrophy of disuse, localized tenderness and pain on palpation, and guarding were observed.  Frequent, recurrent dislocation and guarding of all arm movements were noted.  A scar was noted from the Bankhart repair but was not painful or unstable and only measured 1 cm square.  Contributing factors of pain, weakness, fatigability, and/or incoordination were noted.  The examiner stated that post-discharge, multiple shoulder injuries, including a major motor vehicle accident in 2009, caused the Veteran's pre-existing pain to increase and range of motion to decrease.  The original diagnosis remained the same as upon discharge but symptoms due to post-service injuries were exacerbated.  The examiner stated "There is more pain (now constant), significantly less range of motion and less function of the left shoulder over the past 5 years with clear atrophy and asymmetry noted on examination."  

A June 2015 VA examination was conducted which elicited flexion to 170 degrees active and 180 degrees passive, eliciting pain; extension to 45 degrees; abduction to 10 degrees active and 180 degrees passive, eliciting pain; external rotation to 45 degrees active, 60 degrees passive; and internal rotation to 90 degrees, eliciting pain.  The examiner found that the current baseline manifestations due to the effects of the in-service left shoulder injury were most likely the same as the manifestations documented in an August 2001 VA pre-discharge examination.  She determined that any increase in manifestations since that time were due to other mechanisms, including post-service injuries.  The rationale given was that a shoulder dislocation in a patient less than 30 years old commonly causes a defect in the glenoid labrum (Bankart lesion) which in this case was repaired during service without evidence of instability on separation examination; however it does not commonly cause rotator cuff tears in younger patients.  She continued that the Bankart lesion nor its operative repair would be expected to cause a progressive or degenerative condition affecting the rotator cuff nor AC arthritis.  Risk factors for rotator cuff tendinopathy including aging, repetitive overhead activity, and anatomic variations which promote impingement were highlighted.  UpToDate medical treatises were consulted.

As noted above, the examiner's opinion is based upon consideration of the Veteran's pertinent medical history, his lay assertions, and his current complaints; the rationale provided is supported by accepted medical knowledge.

The Board notes that one of the Veteran's regular VA clinicians wrote in an August 2011 treatment record that she was unclear why the left shoulder rating had decreased, because his symptoms had been exacerbated by February 2009 and July 2009 motor vehicle accidents.  Although this confirms that the multiple accidents worsened his symptoms, that statement alone does not attribute his current symptomatology to the service-related injury.  

As such, the most probative medical evidence indicates that the worsening of range of motion and symptomatology is attributable to the Veteran's post-service accidents.  As such, a preponderance of the evidence favors a conclusion that a rating in excess of 20 percent for the left shoulder disability is not warranted. 

III.  Cervical Strain

The Veteran's cervical strain with musculoskeletal headaches, residuals whiplash injury, was assigned a 10 percent disability rating, effective October 24, 2001, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or ankylosis of the entire thoracolumbar spine.  

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  

An 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine at Note (2); see also 38 C.F.R. § 4.71a, Plate V (2017).

Alternatively, disability involving disc disease may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

As noted above, the Veteran experienced several post-service motor vehicle accidents and an on-the-job incident which caused further injury to his cervical spine.  He experienced motor vehicle accidents in December 2003, May 2004, and December 2004.  The on-the-job injury that occurred in 2008 required eight to ten weeks of physical therapy.  There is also evidence of additional motor vehicle accidents in February 2009, July 2009, and April 2013, all requiring varying degrees of therapy, steroid injections, and medicinal treatment.

The Veteran had a cervical MRI in June 2008 which indicated C5-C6 broad-based and left-sided disc bulge contributing to trace left ventral cord flattening and moderate left neural foraminal narrowing, as well as C6-C7 moderate sized disc-osteophyte complex causing mild left ventral cord flattening and moderate to severe left neural foraminal narrowing.  Following an October 2008 MRI, it was noted that the Veteran had had stable cervical examination results since March 2004, there was no evidence of acute fracture or ligamentous injury, and there was cervical spondylolisthesis at C5-C6 and C6-C7.  A May 2009 MRI confirmed stable DDD at C5-C6 and C6-C7.

Another MRI conducted in July 2009 showed no significant change since the 2008 MRI.  A June 2011 VA treatment record indicated that cervical range of motion was within normal limits, though limited to about 10 degrees for lateral movement.  The Veteran's regular treating VA physician noted that his cervical symptoms had been exacerbated by the February and July 2009 motor vehicle accidents.  

The Veteran's private clinician stated in a March 2010 letter and a September 2010 letter that in his opinion, the Veteran's acute cervical straining injuries with secondary radiculitis were a result of both 2009 motor vehicle accidents on an equal 50 percent basis.

An additional examination conducted in December 2011 indicated cervical disc degeneration at C5-C6 and C6-C7 with narrowing of the left lateral recess and associated cord flattening and left neuroforaminal narrowing, which represented a progression compared to the 2009 MRI results.  A January 2012 VA treatment note recorded cervical range of motion symmetric and within normal limits.

At a June 2014 VA examination, the Veteran displayed forward flexion of 30 degrees and a combined range of motion of 160.  

In August 2014, the Veteran underwent surgery which fused the C5, C6, and C7 with anchors.  Surgical complications resulted, and a titanium plate was placed in the upper and lower neck.

In a September 2014 VA treatment record, it was noted that all cervical range of motion was painful, with flexion only to 5 degrees.

In October 2014, the Veteran underwent a VA examination at which he displayed painful motion limited to 30 degrees on flexion, a combined range of motion of 160 degrees, tenderness to palpation over the midline posterior cervical spine, and left upper extremity radiculopathy.  The examiner found that the symptoms of the Veteran's service-connected neck condition were aggravated by the post-service injuries.  She further noted that the diagnosis of cervical IVDS was secondary to the service-connected cervical strain injury.  She concluded that the diagnosis remained the same due to the accidents that occurred after military service, only that it had progressed because of the post-service injuries.  The Veteran also reported headaches consisting of sharp pain treated with aspirin and ibuprofen.

An additional VA opinion was obtained in June 2015 which diagnosed cervical strain with herniated nucleus pulposus times two, and IVDS with left median and radial nerve impairment.  After a review of the medical evidence, the clinician determined that the current baseline manifestations due to the in-service cervical strain injury were most likely the same as the manifestations documented in the August 2001 pre-discharge VA examination.  "Any increase in manifestations since that time are due to other mechanisms, including post-service injuries."  The clinician explained that the evidence indicated that the 1999 in-service accident was not severe enough to expect a progressive cervical spine condition as a result.  She continued that a whiplash injury unassociated with severe trauma may cause chronic neck pain, but would be less likely to cause DDD or degenerative joint disease or a condition which progressively worsens with time.  She concluded that degenerative changes of the cervical spine are primarily due to aging, genetics, and occupation, but the repeated and more severe injuries which occurred after service would be more likely to increase the risk for a progressively worsening condition or of degenerative changes of the cervical spine as opposed to the sudden stop without evidence of collision which was documented during service.  

The Board recognizes that the Veteran believes his disability warrants a higher rating.  His statements regarding ongoing pain and limitation of function and those of his friends and family have been taken into account.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno v. Brown, 6 Vet. App. at 469-470.

The Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type, etiology, and extent of the impairment associated with the Veteran's complaints.  38 C.F.R. § 3.159(a)(1) (2017); Sickels v. Shinseki, 643 F.3d at 1366.  Further, the examiners have provided a medically plausible explanation of the etiology and severity of his symptoms.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the delineation of impairment.  

The greater preponderance of the evidence demonstrates that the disabling effects of the injury to the Veteran's cervical spine suffered in service have not substantially changed, and the impairments currently shown are related instead to injuries sustained after discharge from service.  As such, the level of disability in the cervical spine shown before the post-service injuries occurred is the appropriate level at which the disability must be rated.  Therefore, an increased rating is not warranted.

IV.  Earlier Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

In addition, several claims at issue are subject to the more specific criteria under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after a Veteran received treatment for a service-connected disability, and the treatment occurred within the prior one-year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable increase for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

However, the Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998). 

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998). 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157(b)(2). 

In this regard, a "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie v. Shinseki, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id. 

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  The effective date of awards of claims granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).  

In the May 2015 rating decision, the RO determined that the effective date for the increased rating of the lumbar spine and LLE sciatic radiculopathy, as well as the effective date of service connection for the RLE femoral, RLE sciatic, and LLE femoral radiculopathy secondary to the service connected lumbar spine disability was the date of claim of claim for increase, July 18, 2014.  The Veteran's representative has stated that the Veteran had asked repeatedly for an increase prior to that date, however, a review of the claims file indicates that this was the earliest date of claim for an increased rating since the April 2010 rating decision.  
A.  Lumbar Spine

The Veteran's lumbar spine disability was initially awarded a 20 percent disability rating effective October 24, 2001.  It was increased to a 40 percent evaluation in a 2006 rating action.  The last final rating decision was issued April 2010, when a 20 percent evaluation was recorded as its evaluation.  The disability was then assigned a 40 percent disability rating, effective July 18, 2014, (the next date of claim). Accordingly, an earlier date may only be awarded if an increase was ascertainable in a report of examination or hospitalization between July 18, 2013, and July 18, 2014.  

In order to be awarded a 40 percent rating prior to July 18, 2014, there must be ascertainable medical evidence of forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine within the one-year period of July 18, 2013, to July 18, 2014.  Alternatively, a rating under the Formula for Rating IVDS would require incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks, or at least 6 weeks during the past 12 months.

Subsequent to the April 2010 rating decision, the Veteran submitted private medical treatment records in August 2010.  Such records were either duplicative of earlier records already part of the claims file or did not show any objective worsening of the Veteran's lumbar disability.  Several records indicated "markedly improved" low back pain, decreased tenderness, and a reduction in left lower radiculopathy.  Steroid injection treatments continued.  

Several records were received that pertained primarily to the Veteran's cervical spine condition, though there were subjective statements within such records about lower back pain and numbness, tingling, and pain radiating down the back of the right leg and weakness experienced in the left leg.  No objective muscle or sensory testing was done.

A May 2014 private treatment note indicated the Veteran suffered from low back pain with right-sided radiculopathy, "attributed to injuries in a motor vehicle accident."  MRI indicated moderately small broad-based midline disc protrusion posteriorly at L5-S1, mildly narrowing the subarticular recesses, and moderate-sized midline disc protrusion posteriorly at L4-5, narrowing subarticular recesses bilaterally, right greater than left.  The Veteran received a steroid injection with local anesthetic and noted 80 to 85 percent improvement with response to the anesthetic.

A July 2014 private treatment record stated that the Veteran suffered from increased pain radiating from his lower back down the bilateral legs, with numbness and tingling.

Another July 2014 private treatment record indicated normal range of motion without tenderness of the lumbar spine with normal muscle strength.  

A September 2014 statement from the Veteran's private clinician reported that the Veteran could not work due to the results of the combination of multiple motor vehicle accidents.  No range of motion was found in these records for the Veteran's lower extremities.  

At a VA examination conducted in May 2015, the Veteran exhibited forward flexion of 15 degrees and a combined range of motion of 65 degrees. 

This record fails to reflect an increase in severity of the disability at issue was ascertainable in a report of examination or hospitalization between July 18, 2013, and July 18, 2014.  Additionally, there is no evidence of incapacitating episodes of at least 4 weeks in duration.  Therefore, an effective date prior to July 18, 2014, for the 40 percent rating of the lumbar spine disability is not warranted.  

B.  LLE Sciatic Radiculopathy

The Veteran was granted service connection for LLE sciatic radiculopathy, secondary to his lumbar spine disability, at 10 percent disabling, in a January 2005 rating action, effective December 7, 2003.  An April 2010 rating decision confirming the 10 percent rating was not timely appealed and is therefore final.  A claim for increase was submitted July 18, 2014.  Subsequently, a 40 percent disability rating was granted, effective July 18, 2014.  Accordingly, in order to warrant an earlier effective date, evidence of an increase in disability must be ascertainable in a report of examination or hospitalization between July 18, 2013, and July 18, 2014.  

Under DC 8520, an 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Further under DC 8520, incomplete paralysis of the sciatic nerve warrants a 60 percent rating if it is severe with marked muscular dystrophy, a 40 percent rating if it is moderately severe, a 20 percent rating if it is moderate, or a 10 percent rating if it is mild.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

In a June 2014 private treatment record, normal lower extremity sensation and strength was indicated.  A July 2014 private treatment record stated that the Veteran suffered from increased pain radiating from his lower back down the bilateral legs, with numbness and tingling.

Another July 2014 treatment record indicated normal muscle strength and range of motion.  An August 2014 private treatment record showed a normal gait, normal reflexes, sensory intact bilaterally, and all sensory normal.  

Along with the September 2014 statement from the Veteran's private clinician reporting that the Veteran could not work due to his injuries, private records contained subjective complaints but no range of motion or peripheral nerve testing for the Veteran's lower extremities.

At the May 2015 VA examination, the Veteran was diagnosed with radiculopathy with involvement of the bilateral femoral nerves and bilateral sciatic nerves.  The left sciatic nerve radiculopathy was determined to be moderate with diminished sensation and some muscular atrophy.  

Within the relevant appeal period (July 18, 2013, to July 18, 2014), there is no objective evidence of sensory testing indicating an increase in LLE sciatic radiculopathy until the May 2015 VA examination.  Although there are subjective statements by the Veteran, they do not meet the established criteria for a factually ascertainable increase.  As such, an effective date earlier than July 18, 2014, for an increase to 40 percent disabling for LLE sciatic radiculopathy is not warranted.

C.  RLE Sciatic Radiculopathy, RLE Femoral Radiculopathy, LLE Femoral Radiculopathy

The Veteran submitted a claim for an increased rating for service-connected lumbar spine disability on July 18, 2014.  In May 2015, rating action, service connection was granted on a secondary basis, effective July 18, 2014, for RLE sciatic radiculopathy at 20 percent disabling, RLE femoral radiculopathy at 30 percent disabling, and LLE femoral radiculopathy at 20 percent disabling.  

If considered to be secondary service connection claims, the effective date for the award of compensation may be no earlier than the date of claim, i.e., July 18, 2014.  Ellington v. Nicholson, 22 Vet. App. at 145.  

To the extent these aspects of the Veteran's lumbar spine disability, could be the subject of an increased rating claim, there is no diagnostic evidence to support a finding that the Veteran suffered from LLE femoral radiculopathy prior to the date of claim that was not properly accounted for in the evaluation of the Veteran's lumbar spine disability.  The Veteran consistently reported left lower extremity pain and tingling that was diagnosed as LLE sciatic radiculopathy and was service connected for such, effective December 7, 2003.  Although there are some complaints of bilateral pain and tingling in the record, no diagnostic tests performed by clinicians determined LLE femoral radiculopathy until the May 2015 VA examination.  

From May 2003 to September 2004, a private clinician treated the Veteran for LLE sciatic symptoms.  An October 2004 VA examination found LLE pain with sciatic involvement.  A January 2005 VA treatment record contains a normal neurological examination of the lower extremities.  In February 2005, a VA clinician stated there was no electrodiagnostic evidence of lumbar radiculopathy in the RLE.  A March 2005 VA neurosurgeon stated there were no clear findings of radiculopathy on either clinical examination or on MRI scan.  He stated that any tingling the Veteran experienced was likely from a recent motor vehicle accident.  An August 2005 VA examination revealed intact deep tendon reflexes on the right and diminished strength and sensation on the left.  The examiner diagnosed LLE radicular pain with sensory radiculitis of the RLE, but no nerve involvement was discussed.  A June 2009 treatment record indicated LLE sciatic radiculopathy only.  September and October 2009 treatment records stated the Veteran no longer suffered from LLE radiculopathy.  Another October 2009 treatment record stated the Veteran had periodic shooting pain on his left side.  In December 2009, a VA clinician stated that electrodiagnostic findings did not reveal evidence of an active or chronic lumbosacral radiculopathy or peripheral neuropathy.  In a February 2010 private treatment record, the clinician noted there was no LLE pain or numbness.

As noted above, a May 16, 2014 private treatment note indicated the Veteran suffered from low back pain with right-sided radiculopathy and a steroid/anesthetic injection resulted in 80 to 85 percent improvement of low back pain and foot numbness after 30 minutes.  It indicated that the Veteran suffered from low back pain with right-sided radiculopathy due to his motor vehicle accidents, and specifically from an April 2014 accident.  An MRI of the lumbar spine revealed a large disc herniation at the L4/5 level and radiculopathy in the L5 distribution.  No EMGs or other diagnostic testing was done of the bilateral lower extremities.

In a June 2014 private treatment record, normal lower extremity sensation and strength was indicated.  A July 2014 private treatment record stated that the Veteran suffered from increased pain radiating from his lower back down the bilateral legs, with numbness and tingling.

Another July 2014 treatment record indicated normal muscle strength and range of motion.  An August 2014 private treatment record showed a normal gait, normal reflexes, sensory intact bilaterally, and all sensory normal.  

Along with the September 2014 statement from the Veteran's private clinician reporting that the Veteran could not work due to his injuries, private records contained subjective complaints but no range of motion or radicular nerve testing for the Veteran's lower extremities.

At the May 2015 VA examination, the Veteran was diagnosed with radiculopathy with involvement of the bilateral femoral nerves and bilateral sciatic nerves.  The RLE femoral nerve radiculopathy was determined to be severe, warranting a 30 percent evaluation.  The RLE sciatic nerve radiculopathy was determined to be moderate, warranting a 20 percent evaluation.  The LLE femoral nerve radiculopathy was determined to be moderate, warranting a 20 percent evaluation. 

Because there is private medical evidence of RLE radiculopathy in May 2014, within 1 year of the Veteran's July 2014 claim for increase, a basis for an earlier effective date for the RLE radiculopathy has been presented.  Any references to LLE radiculopathy throughout the appeal period cannot be assumed to encompass the LLE femoral radiculopathy, as it was not formally diagnosed until May 2015.  Accordingly, an effective date earlier than July 18, 2014, cannot be awarded for LLE femoral radiculopathy, but there is a basis upon which to assign May 16, 2014, as the effective date for the award of compensation for RLE sciatic and femoral radiculopathy.  


ORDER

The reduction of the disability rating for left shoulder derangement to 10 percent, effective May 1, 2011, was not proper; restoration of a 20 percent rating for left shoulder derangement effective May 1, 2011, is granted.  

Entitlement to a rating in excess of 20 percent for left shoulder derangement is denied.  

A disability rating in excess of 10 percent disabling for cervical strain with musculoskeletal headaches, residuals whiplash injury, is denied.

An effective date earlier than July 18, 2014, for a 40 percent disability rating for lumbar spine DDD with IVDS is denied.

An effective date earlier than July 18, 2014, for a 40 percent disability rating for LLE sciatic radiculopathy, associated with lumbar spine DDD with IVDS, is denied.

An effective date earlier than July 18, 2014, for service connection for LLE femoral radiculopathy, associated with lumbar spine DDD with IVDS, is denied.

Subject to the law and regulations governing the payment of monetary benefits, a May 16, 2014 effective date for service connection for RLE sciatic radiculopathy, associated with lumbar spine DDD with IVDS, is granted.

Subject to the law and regulations governing the payment of monetary benefits, a May 16, 2014 effective date for service connection for RLE femoral radiculopathy, associated with lumbar spine DDD with IVDS, is granted.


REMAND

In a February 2011 rating decision, the RO reduced the rating assigned to the Veteran's left upper extremity radiculopathy from 30 percent to 10 percent, effective from May 1, 2011; and reduced the rating assigned to his left shoulder from 20 percent to 10 percent, effective from May 1, 2011.  The Veteran submitted a document he titled Notice of Disagreement (NOD) in February 2011, in which he stated that he believed he should be rated higher for his left shoulder condition and cervical spine condition.  

However, the RO treated this as a claim for increase for the cervical spine disability, rather than as an NOD with the reduction of the radiculopathy rating.  An increased rating claim for the cervical strain progressed through the appellate process, was certified to the Board, and is addressed herein.  

The disagreement with the February 2011 rating reduction has, however, not been addressed to date.  It is apparent from the October 2016 hearing transcript that the Veteran intended to appeal the cervical radiculopathy reduction and that he is still seeking resolution of that issue.  Therefore, the issue of whether the rating reduction for cervical spine radiculopathy, left upper extremity, from 30 percent to 10 percent was proper, to include entitlement to an increased rating, is remanded for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

  
Accordingly, the case is REMANDED for the following action:

Send to the Veteran a Statement of the Case on the issue of whether the February 2011 rating reduction for cervical spine radiculopathy, left upper extremity, from 30 percent to 10 percent was proper, to include entitlement to an increased rating.  If the Veteran perfects an appeal, the matter should be returned to the Board according to appropriate procedures.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


